DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-8, and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brodkin, et al. (US 6,322,728).

	In reference to Claim 1, Brodkin discloses a method for manufacturing dental prostheses (1:13-19), comprising the following operations: define a layered numerical representation of a dental prosthesis (1:44-48); defining, for each layer of said numerical representation, corresponding numerical values representative of said one or more optical properties of said layer (1:44-48, 6:52-7:3); for a first layer of said numerical representation, prepare a corresponding layer of a light sensitive liquid substance (1:13-16, 6:52-7:3); selectively solidify said layer of liquid substance to obtain a first sheet having a geometry which corresponds to the geometry of said first layer of said numerical representation (3:7-11, 4:40-46); repeat the operations to prepare a layer of liquid substance and to selectively solidify said layer of liquid substance for each subsequent layer of said numerical representation to obtain corresponding sheets (4:38-39); cause the mutual adhesion between said sheets (2:59-61, 4:37-49); wherein the method comprises a further operation of modifying composition of said liquid substance after having solidified one of said sheets and before solidifying the subsequent sheet (5:1-19), so as to modify one or more optical properties of said liquid substance (5:58-6:10) and wherein said operation of modifying said liquid substance is carried out so that the optical properties of said liquid substance for each layer correspond to said numerical values corresponding to said layer (1:44-48, 6:52-7:3).

	In reference to Claim 2, Brodkin discloses the method of Claim 1, as described above.
	Brodkin discloses optical properties comprise one or more properties including color, transparency, and reflectance (5:58-6:10).

In reference to Claim 3, Brodkin discloses the method of Claim 2, as described above.
	Brodkin discloses the liquid substance comprises a first light sensitive material suitable to polymerize upon exposure to a predefined light radiation (1:13-16, 6:52-7:3).

	In reference to Claim 4, Brodkin discloses the method of Claim 3, as described above.
	Brodkin discloses operation to modify the composition of said liquid substance comprises an operation of adding one or more modifier materials to said liquid substance, said modifier materials having optical properties different from optical properties of said first light sensitive material (6:52-7:3).

	In reference to Claim 7, Brodkin discloses the method of Claim 4, as described above.
	Brodkin discloses modifier materials comprise as at least partially transparent material (5:58-62, 8:15-20, 9:1-5).

	In reference to Claim 8, Brodkin discloses the method of Claim 4, as described above.
	Brodkin discloses an operation of mixing said modifier materials with said liquid substance (6:52-7:3).

	In reference to Claim 10, Brodkin discloses the method of Claim 9, as described above.
	Brodkin discloses an operation of measuring said one or more optical properties on the surface of a reference tooth and in that said numerical values are defined so as to approximate the measured optical properties (9:64-10:1).

	In reference to Claim 11, Brodkin discloses the method of Claim 1, as described above.
	Brodkin discloses operation to modify the composition of said liquid substance is repeated after having solidified each sheet of a plurality of said sheets (2:59-61, 4:37-49, 5:1-19).

	In reference to Claim 12, Brodkin discloses the method of Claim 1, as described above.
	Brodkin discloses each of said sheets is solidified in contact with the previous sheet or, failing that, with a support surface (5:1-19).

	In reference to Claim 13, Brodkin discloses the method of Claim 12, as described above.
	Brodkin discloses the operation of solidifying each sheet is preceded by an operation to move the last sheet solidified or, failing that, said support surface, so as to place it as a distance from a surface of said liquid substance equal to the thickness of the sheet to be solidified (5:1-19).

	In reference to Claim 14, Brodkin discloses the method of Claim 4, as described above.
	Brodkin discloses each operation of preparing each layer of liquid substance comprises an operation of filling a container with said first light sensitive material so as to reach a filling level greater than the thickness of the corresponding sheet (Claims 12 & 16, 5:1-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brodkin, et al. (US 6,322,728) in view of Sun, et al. (US 2009/0130624).

	In reference to Claim 5, Brodkin discloses the method of Claim 4, as described above.
	Brodkin does not disclose modifier materials comprise a dye.
Sun discloses modifier materials comprise a dye ([0039]).
	It would have been obvious to one of ordinary skill in the art to complete the dental manufacturing method of Brodkin using the dye of Sun because it would have been a simple substitution of one known element for another to obtain predictable results. The prior art (Brodkin) contained a method (dental manufacturing) which differed from the claimed method by the substitution of some element (color additive) with another element (dye). The substituted element (dye) and its function (a colored product) were known in the art (Sun). One of ordinary skill in the art could have substituted one known element (color additive) with another element (dye), and the results of the substitution (a colored product) would have been predictable.

	In reference to Claim 6, Brodkin discloses the method of Claim 4, as described above.
Brodkin does not disclose said modifier materials comprise a second light sensitive material suited to polymerize after exposure to said predefined light radiation and having a color different from the color of said first light sensitive material.
Sun discloses said modifier materials comprise a second light sensitive material suited to polymerize after exposure to said predefined light radiation and having a color different from the color of said first light sensitive material ([0060]).
It would have been obvious to one of ordinary skill in the art to complete the dental manufacturing method of Brodkin by a second light sensitive material like Sun because it would have been a use of a known technique to improve a similar method in the same way.  The prior art (Brodkin) contained a base method (dental manufacturing method) upon which the claimed invention can be seen as an improvement.  The prior art (Sun) contained a comparable method (dental manufacturing method) that has been improved in the same way (a second light sensitive material) as the claimed invention.  One of ordinary skill in the art could have applied the known improvement technique (a second light sensitive material) in the same way to the base method and the results would have been predictable to one of ordinary skill in the art (to achieve varying final textures).

Response to Arguments
Applicant's arguments filed June 11, 2022 have been fully considered but they are not persuasive. 
Overall, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Examiner interprets the claim requires defining a value of optical properties and Brodkin discloses the digital data provided (1:44-48) includes optical properties to achieve a preferred finished product (6:52-7:3).
	Examiner interprets Brodkin to show the claimed modifying of the composition between application of layers by disclosing that the compositions can be controlled and delivered through nozzles for successive layers (5:58-67) and modified in order to create desired esthetics or structure (9:1-37; 10:15-23).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742